DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 and 15 are independent claims. Claims 2-7, 9-14, 16-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 06-12-2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-22-2022 is in compliance with the provisions of 37 CFR 1.97

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per claims 1-20 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Application No. 16/900,597 (hereinafter Application ‘597)/U.S. Application No. 16/900,561 (hereinafter Application ‘561) in view of U.S. Publication No. 2020/0293650 (hereinafter Lau) . Although the claims at issue are not identical, they are not patentably distinct from each other because the following:

As per claims 1, 8, 15, Application ‘561/Application ‘597 discloses a computer-implemented method to transfer an artificial intelligence (AI) model, comprising:
identifying a plurality of layers of the AI model, the plurality of layers organized in a first ordered list and wherein each layer is associated with a memory address; ( identifying a plurality of layers of an AI model, wherein each layer of the plurality of layers is associated with a memory address; Claim 1 of Application ‘597). Similarly, Claim 1 of Application ‘561 discloses the same step.
randomizing, by a processing device, a first subset of the plurality of layers to generate a second ordered list of the plurality of layers; (randomizing, by a processing device, the memory address associated with each layer of the plurality of layers; Claim 1 of Application ‘597). Similarly, Claim 1 of Application ‘561 discloses the same step.
randomizing, by the processing device, the memory address associated with each layer of a second subset of layers1; and (Claim 1 of Application ‘561 )


transferring, by the processing device, the plurality of layers of the AI model to a data processing accelerator according to the second ordered list and the randomized memory addresses. ( transferring the plurality of layers with the randomized memory addresses to a data processing accelerator to execute the AI model, wherein the memory address of each of the layers of the AI model references to a specific memory location within the data processing accelerator at which the corresponding layer of the AI model is to be loaded. Claim 1 of Application ‘597). Similarly, Claim 1 of Application ‘561 discloses the same step) 

Application ‘597 does not distinctly disclose the following: 

randomizing, by the processing device, the memory address associated with each layer of a second subset of layers; and
However, Lau explicitly discloses randomizing, by the processing device, the memory address associated with each layer of a second subset of layers; and (identify a plurality of blocks from the compilation data; and pad each of one or more blocks of the plurality of blocks by a random amount such that executable instructions within the each block begin at a different location to prevent a deterministic memory addressing attack, none of the one or more blocks being a beginning block of the compilation data.

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Application ‘597 and Lau because all references are in the same field of endeavor. Lau’s teaching of randomizing memory addresses would enhance Application ‘597 system by preventing memory hacks to the computer system, thus improving system security. 
As per claims 2, 9, 16, Application ‘561/Application ‘597 as modified discloses wherein each layer of the plurality of layers is either randomized into the second ordered list and/or has its corresponding memory address randomized prior to transferring the plurality of layers to the data processing accelerator. (Claims 1, 3, 5 of Application ‘561/ Claim 3 of Application ‘597) 
As per claims 3, 10, 17, Application ‘561/Application ‘597 as modified discloses wherein the memory address associated with each layer is a base address for the corresponding layer. (claim 4 Application ‘597, Claim 2 of Application ‘561) 
As per claims 4, 11, 18, Application ‘561/Application ‘597 as modified discloses wherein each layer is further associated with a kernel function. (Claim 5 of Application ‘597, Claim 2 of Application ‘561)
As per claims 5, 12, 19, Application ‘561/Application ‘597 as modified discloses  wherein the kernel function associated with each layer uses the base memory address to retrieve weights from the corresponding layer. (claim 5 Application ‘597, Claim 6 of Application ‘561)
As per claims 6, 13, 20, Application ‘561/Application ‘597 as modified discloses wherein randomizing the memory addresses comprises: determining an address space of the data processing accelerator; and randomly assigning an address of the address space to each of the layers of the AI model.  (claim 1,3,5 Application ‘597, Claims 1,33, 5 of Application ‘561)
As per claims 7,14, Application ‘561/Application ‘597 as modified discloses wherein the data processing accelerator comprises one or more artificial intelligence (AI) accelerators. (claim 7 Application ‘597, Claim 1 of Application ‘561)

		Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0319311 (hereinafter Shin) in view of U.S. Publication No. 2020/0293650 (hereinafter Lau) and further view of U.S. Publication No. 2020/0151019 (hereinafter Yu) 

As per claims 1, 8, 15, Shin discloses a computer-implemented method to transfer an artificial intelligence (AI) model, comprising: 
identifying a plurality of layers of the AI model, the plurality of layers organized in a first ordered list and wherein each layer is associated with a memory address; (Shin’s abstract states that the system is “configured to classify an object by inputting the input data” from an artificial intelligence models which result to “a plurality of output layers to respectively assign weights to the respective result values output by the plurality of output layers and combine the respective result values to which the weights are assigned to derive the final result.” In a particular example, Fig. 7 illustrates a first column where different timed layers are arranged in a first ordered list based on default first weight. It would be apparent to a PHOSITA, that the depicted layers are stored in a memory, thus by extension associated with a memory address. 
[ [adjusting] ], by a processing device, a first subset of the plurality of layers to generate a second ordered list of the plurality of layers; (Fig. 7 illustrates a first column where different timed layers are arranged in a first ordered list based on default first weight and then updated to a second ordered list based on second/third weight) 
[[processing]], by the processing device, the plurality of layers of the AI model according to the second ordered list. (¶ [0229] states that “ If all the respective result values of the plurality of output layers are the same, the processor 180 may perform an operation corresponding to the final result” )
Shin does not distinctly disclose the following:
randomizing, by a processing device, a plurality of layers;
randomizing, by the processing device, the memory address associated with each layer of a second subset of layers; and 
transferring, by the processing device, to a data processing according to the randomized memory addresses. 
However, Lau explicitly discloses the following: 
randomizing, by a processing device, a plurality of layers; ( identify a plurality of blocks from the compilation data; and pad each of one or more blocks of the plurality of blocks by a random amount; abstract) 
randomizing, by the processing device, the memory address associated with each layer of a second subset of layers; and (identify a plurality of blocks from the compilation data; and pad each of one or more blocks of the plurality of blocks by a random amount such that executable instructions within the each block begin at a different location to prevent a deterministic memory addressing attack; abstract, ¶ [0004]) 
transferring, by the processing device, to a data processing according to the second ordered list and the randomized memory addresses. (¶ [0029] states that “system 10 of FIG. 3 may perform, via at least processor 20, padding of one or more object files of a software program, source code of the software program being compiled into the one or more object tiles such that, after subsequent padding and linking, the resulting static binaries may be loaded at one or more target devices 50 for protecting these device(s) against at least deterministic memory addressing attacks.  ) 

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Shin and Lau because both references are in the same field of endeavor. Lau’s teaching of padding one or more blocks by a random amount would enhance Shin's system because it would prevent security risks to the computer system by memory addressing attacks. 
Shin as modified does not distinctly disclose the data processing being an accelerator.
However, Yu explicitly disclose a data processing being an accelerator. (¶ [0003] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Shin as modified and Yu because all references are in the same field of endeavor. Yu’s teaching of assigning application for execution to accelerators would enhance Shin's as modified system by improving efficiency of the computing device.
As per claims 2, 9, 16, Shin as modified discloses wherein each layer of the plurality of layers is either randomized into the second ordered list and/or has its corresponding memory address randomized prior to transferring the plurality of layers to the data processing accelerator. (Lau, randomizing software blocks such that each block begins at different address. abstract, ¶s [0029]), (Fig. 7 of Shin illustrates a first column where different timed layers are arranged in a first ordered list based on default first weight and then updated to a second ordered list based on second/third weight) , (¶ [0030] of Yu discloses FPGS accelerators) 
As per claims 3, 10, 17, Shin’s as modified wherein the memory address associated with each layer is a base address for the corresponding layer. (Lau discloses the concept of performing “randomization of starting addresses”. That is, the “randomization merely moves the entire compiled binary randomly from a first starting address in memory to a different, second starting address.” ¶ [004]) 
As per claims 4, 11, 18, Shin as modified discloses wherein each layer is further associated with a kernel function. (¶ [0021] of Lau discloses systems and methods for securing or protecting a program memory layout that “may comprise kernel space” . ) 
As per claims 5, 12, 19, Shin as modified discloses wherein the kernel function associated with each layer uses the base memory address to retrieve weights from the corresponding layer. (Lau discloses systems and methods for securing or protecting a program memory layout that may comprise kernel space. The kernel space may randomized at the “starting address” ¶ [004]. Shin’s abstract discloses assigning “weights” to AI output layers)
As per claims 6, 13, 20 , Shin as modified discloses wherein randomizing the memory addresses comprises: determining an address space of the data processing accelerator; and randomly assigning an address of the address space to each of the layers of the AI model. (Lau discloses the concept of performing “randomization of starting addresses”. That is, the “randomization merely moves the entire compiled binary randomly from a first starting address in memory to a different, second starting address.” ¶ [004]), (Shin’s abstract states that the system is “configured to classify an object by inputting the input data” from an artificial intelligence models which result to “a plurality of output layers to respectively assign weights to the respective result values output by the plurality of output layers and combine the respective result values to which the weights are assigned to derive the final result.
As per claims 7, 14, Shin as modified discloses wherein the data processing accelerator comprises one or more artificial intelligence (AI) accelerators. (Yu discloses FPGA accelerators; ¶ [003]



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Application ‘561 does not distinctly disclose this particular step, However, Lau’s abstract distinctly disclose this step. It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Application ‘561 and Lau because all references are in the same field of endeavor. Lau’s teaching of randomizing software layers would enhance Application ‘561 system by preventing software hacks to the computer system, thus improving system security.